Citation Nr: 0800880	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1997 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
educational benefits pursuant to Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill or MGIB).


FINDINGS OF FACT

1.  The veteran had active duty with the Army from January 
1997 to April 1998 which resulted in his discharge under 
honorable conditions (general discharge).

2.  The appellant was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under her 3-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.


CONCLUSION OF LAW

The appellant's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 
21.7042(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
("VCAA").  The VCAA provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by 


VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, such notice is 
not required in this case because the benefits sought are 
found in Chapter 30 of Title 38, and the VCAA notice 
provisions are pertinent to a different chapter of Title 38.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists. The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

Analysis

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more serve at least three years of continuous active duty in 
the Forces, if obligated period is less than three years 
serve at least two years of continuous active duty in the 
Forces, and must be discharged with an "honorable" discharge.  
38 U.S.C.A. § 3011(a) (3); 38 C.F.R. 
§ 21.7042 (a) (4).  A "less than honorable" character of 
discharge (e.g., "under honorable conditions," "general," 
"bad conduct," or "undesirable") is not qualifying for 
Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part 
V, 1.17(e) (April 19, 2006).  The Board observes that the 
character of the veteran's discharge as less than honorable 
from his period of active service does not satisfy the basic 
eligibility requirement for Chapter 30 benefits.  38 U.S.C.A. 
§ 3011(a); 38 C.F.R. 
§ 21.7042 (a).

The veteran only served one year and three months 
continuously and was not discharged with an "honorable" 
discharge.  Based on this service, the appellant does not 
meet the basic eligibility requirements for Chapter 30 
benefits.  See 38 C.F.R. 
§ 21.7042 (a).  The Board points out that in the May 2005 
decision, the RO cites to service in the Navy from February 
9, 1993 to February 26, 1993.  There is no indication in the 
record that the veteran had any other period of service other 
than that cited in the introduction of this decision.  The 
veteran only has one Form DD 214 in the claims folder and 
there is no prior service listed.  In any case, even if the 
veteran served in February 1993, he would still not meet the 
basic eligibility requirements with the additional 17 days of 
service.    

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows that an 
individual is discharged or released from active duty (i) for 
a service-connected disability, or (ii) for a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) under 10 
U.S.C.A. § 1173 (hardship discharge), or (iv) for convenience 
of the Government (A) after completing at least 20 continuous 
months of active duty if his initial obligated period of 
active duty is less than three years, or (B) after completing 
30 continuous months of active duty if his initial obligated 
period of active duty is at least three years, or (v) 
involuntarily for the convenience of the Government as a 
result of a reduction in force, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense, or 
(vi) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.  38 
C.F.R. 
§ 21.7042 (a) (5).  

In this case, there is no competent evidence that the veteran 
qualifies for benefits under this alternative criteria.  
While the veteran is service-connected for a right knee 
disability, evaluated as non-compensable as of January 2005, 
there is no indication that he was released from duty for 
this disability.  In fact, his Form DD 214 indicates that he 
was released from service due to unsatisfactory performance.  

The Board is bound by the service department's determination 
for the reason of the veteran's separation from the military 
and is not at liberty to change such determination.  Service 
department determinations as to a veteran's service are 
binding on VA.  Where service department certification is 
required, see 38 C.F.R. § 3.203(c) (2006) (setting out the 
types of evidence required to establish periods of service 
and character of discharge).  The service department's 
decision on such matters is conclusive and binding on VA.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in 
light of the foregoing, the veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B) as he 
was not discharged for hardship or for any of the other 
previously noted reasons.  

The Board has carefully considered the contentions advanced 
by the veteran in this case.  The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code are, however, quite 
specific.  There is simply no legal basis to find the veteran 
eligible for educational assistance benefits under the MGIB, 
Chapter 30, Title 38, United States Code.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


